J-A29033-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: VIRGINIA H. CHOCK, AN               :   IN THE SUPERIOR COURT OF
    INDIVIDUAL                                 :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: VIRGINIA H. CHOCK               :
                                               :
                                               :
                                               :
                                               :   No. 211 WDA 2021

                Appeal from the Order Entered January 7, 2021
      In the Court of Common Pleas of Allegheny County Orphans’ Court at
                             No(s): 02-18-0469


BEFORE: BENDER, P.J.E., BOWES, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                        FILED: January 11, 2022

        Virginia H. Chock (Chock) appeals from the order entered in the Court

of Common Pleas of Allegheny County (orphans’ court). She argues that the

orphans’ court abused its discretion in denying her request for a citation to

compel her former agent to provide an accounting.1 After our careful review,

we quash.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 On December 13, 2020, Roxane C. Simon (Roxane) and Kenwyn L. Chock
(Kenwyn) filed an Application to Dismiss and a Motion to Quash this appeal.
On December 14, 2020, the administrator of Chock’s estate filed an
Application to Approve Substitution of Party. We deny the Application to
Dismiss and Motion to Quash and grant the Application to Approve
Substitution of Party.
J-A29033-21


       Because of our disposition, we provide only the following limited facts

and procedural history that we take from our independent review of the record

and the orphans’ court’s January 7, 20212 and April 13, 2021 opinions.

                                               I.

       On January 23, 2018, Chock commenced this litigation by filing a

Petition to Compel Agent to Account and for Transfer of Real Estate (Petition)

in which she requested that the orphans’ court issue: (1) a citation to Roxane

compelling her to file an account for her tenure as agent under power of

attorney (POA) for Chock; and (2) a citation to Kenwyn to show cause why

the deed transferring title to 420 Maplevale Drive, Pittsburgh, PA 15236 (the

Real Property) from Chock to Kenwyn should not be rescinded and title

returned to Chock. On October 1, 2020, the orphans’ court held a hearing on

the Petition at which the following facts were established.

       Chock is approximately 93 years old and has six daughters, including

Roxane, Kenwyn and Darryl Jackson (Darryl).         She cannot reside alone

because she needs assistance with her daily needs and currently lives with

Darryl in Michigan.       On September 25, 2007, Chock transferred the Real

Property from her sole name into both her and Kenwyn’s names.              On

December 22, 2014, a deed transferring the Real Property to Kenwyn was



____________________________________________


2The orphans’ court’s opinion and order were dated January 6, 2021, and filed
on January 7, 2021. This Court will use the date of filing.


                                           -2-
J-A29033-21


executed for medical assistance planning only, i.e., so that Chock would not

have significant assets in her name. Kenwyn retired in April 2016 and she

and Chock moved to a home that Kenwyn had purchased in Arizona. In April

2017, Darryl brought Chock back to Pittsburgh for a visit, refused to return

her to Arizona and has denied Kenwyn any contact with Chock since then.

      Roxane was the Agent under the POA for Chock’s Schwab account. The

POA gave Roxane authority to make trades and withdrawals, including writing

checks to herself. The court found that all funds withdrawn from the Schwab

account were used for the benefit of Chock. The only six checks written on

the account were signed by Chock and extensive documentation and receipts

evidenced the expenses Roxanne paid on her behalf.

      The last time Roxane saw Chock was in April 2017 because Darryl

prohibited Roxane from having any contact with her.      In mid-June 2017,

Roxanne was removed as the agent under the POA.

      On January 7, 2021, the orphans’ court filed an opinion and order

finding, in pertinent part, that Roxane’s

      testimony [was] entirely credible, especially accompanied by her
      extensive documentation and receipts for expenses, the [c]ourt
      simply found it unnecessary to require that Roxane do a formal
      accounting. The informal accounting she provided was wholly
      sufficient to enable the [c]ourt to find that she did not
      misappropriate any money belonging to [] Chock.

(Orphans’ Court Opinion, 4/13/21, at 2-3). The order dismissed the Petition

with prejudice. (See Orphans’ Court Opinion and Order, 1/07/21, at 6).




                                     -3-
J-A29033-21


      On January 10, 2021, Chock filed a motion for reconsideration.         On

January   12,   2021,   the   orphans’   court   entered   an   order   granting

reconsideration of the order in part, vacating that part of it pertaining to

rescinding the transfer of Real Property until further order of court. The court

denied the motion for reconsideration of that part of the order dismissing the

Petition’s request for a citation compelling Roxane to account for her actions

as POA. (See Order, 1/12/21). On January 19, 2021, the court scheduled a

February 19, 2021 hearing limited to the real estate issue.

      Meanwhile, on February 4, 2021, Chock filed a notice of appeal from

“that portion of the January 6, 2021 order … which denied her petition

requesting an account by her former agent[.]” (Notice of Appeal, 2/04/21).

On March 2, 2021, Chock filed a civil docketing statement in which she

represented that the orphans’ court held a hearing on the Real Property issue

on February 19, 2021, but had not yet issued a decision. (See Civil Docketing

Statement, 3/02/21, at Attachment). This Court issued a rule to show cause

on April 27, 2021, directing Chock to show cause why the January 7, 2021

order was final and appealable. After receiving Chock’s May 7, 2021 response,

we discharged the rule to show cause, directing Chock to be prepared to

address the finality issue with the merits panel in her brief or at argument.




                                     -4-
J-A29033-21


                                               II.

       Before we turn to the merits of this appeal, we must determine if it is

properly before us because this implicates our jurisdiction.3 See EMC Mortg.,

LLC v. Biddle, 114 A.3d 1057, 1061 (Pa. Super. 2015) (“We address this

issue first because the appealability of an order directly implicates the

jurisdiction of the court asked to review the order.”) (citation omitted).

       Chock did not address the appealability of the January 7, 2021 order in

her brief. However, in response to this Court’s rule to show cause, she argued

that the order was final pursuant to Rule 341 because all parties to the

controversy were involved and the litigation was finally decided when

reconsideration was denied as to the accounting issue now on appeal. (See

Response to Rule to Show Cause, 5/07/21, at 6-8). She further maintained

that the appeal could be taken as of right pursuant to Rule 342(a)(5) and (6)

because it determined Roxane’s fiduciary status in her estate and denied

Chock’s right to seek information about Roxane’s handling of the estate’s

money. (See id. at 8-9).

       Roxane and Kenwyn maintain that the January 7, 2021 order was not a

final appealable order pursuant to Rule 341 because it did not dispose of all

claims and parties since the orphans’ court granted reconsideration of a


____________________________________________


3“Jurisdiction is purely a question of law; the appellate standard of review is
de novo and the scope of review plenary.” Interest of J.M., 219 A.3d 645,
650 (Pa. Super. 2019) (citation omitted).


                                           -5-
J-A29033-21


portion of the order, and this was still being litigated at the time the appeal

was filed. (See Roxane and Kenwyn’s Brief, at 1-4). They also contend that

it is not appealable as of right pursuant to Rule 342 because the legislature

did not include an order denying a principal’s request for an accounting by

their former POA agent in the list of appealable orders, and the January 7,

2021 order did not determine any interests in real or personal property. (See

id. at 4-7).

                                        A.

      “In this Commonwealth, an appeal may only be taken from: 1) a final

order or one certified by the trial court as final; 2) an interlocutory order as of

right; 3) an interlocutory order by permission; or 4) a collateral order.” EMC

Mortg., LLC, supra at 1061 (citation omitted). “To constitute a final order,

the order appealed from must have disposed of all claims and all parties, have

been defined as final by statute, or have been certified as final by the trial

court.”   Id. (citations omitted); see also Pa.R.A.P. 341(b).           “We have

variously defined a final order as one which ends the litigation or alternatively

disposes of the entire case.      The salutary reason for this is to preclude

piecemeal appeals to this court and the consequent protraction of litigation.”

Danko Dev. Corp. v. Econonocast Corp., 534 A.2d 1108, 1110 (Pa. Super.

1987) (citations omitted). “Where there are multi-count complaints and the

court dismisses some of the counts, but not all, an appeal from the dismissal




                                       -6-
J-A29033-21


of some of the counts is interlocutory as the plaintiff is not out of court and

the suit continues.” Id. (citations omitted).

        Instantly, even assuming arguendo that the January 7, 2021 order

dismissing the Petition did initially decide all outstanding issues as to all

parties, Chock filed a timely motion for reconsideration that the court granted

in part and denied in part, vacating the order as to the real estate issue

pending further review and ultimately scheduling a February 19, 2021

hearing.4 Thus, the January 7, 2021 order is not final and appealable because,

as of the date the notice of appeal was filed, the parties were not out of court

and all claims had not been decided. See EMC Mortg., LLC, supra at 1061;

Danko Dev. Corp., supra at 1110; Pa.R.A.P. 341(b).5

        Moreover, although not raised by the parties, subparagraph (b)(3) of

Rule 1701, which “is intended to address the troublesome question of the

effect of an application for reconsideration on the appeal process,” Pa.R.A.P.

1701(b)(3), Note, supports this finding. Rule 1701 provides, in pertinent part,

that:


____________________________________________


4Perhaps in recognition that the property issue remained outstanding, Chock
appealed only “from that portion of the January [7], 2021 order … which
denied her petition requesting an account by her former agent[.]” (Notice of
Appeal, 2/05/21, at 1). However, such piecemeal litigation is not permitted
by this Court; instead, all issues must be finally decided as to all parties before
an order is rendered final. See Danko Dev. Corp., supra at 1110.

5 Chock did not request that the orphans’ court certify the January 7, 2021
order as final. EMC Mortg., LLC, supra at 1061; Pa.R.A.P. 341(b), (c).


                                           -7-
J-A29033-21


      A timely order granting reconsideration under this paragraph shall
      render inoperative any such notice of appeal … thereafter filed or
      docketed with respect to the prior order. The petitioning party
      shall and any party may file a praecipe with the prothonotary of
      any court in which such an inoperative notice or petition is filed or
      docketed and the prothonotary shall note on the docket that such
      notice or petition has been stricken under this rule. Where a
      timely order of reconsideration is entered under this paragraph,
      the time for filing a notice of appeal or petition for review begins
      to run anew after the entry of the decision on reconsideration[.]

Pa.R.A.P. 1701(b)(3).

      As conceded by Chock in her civil docketing statement, litigation in this

matter continued beyond January 7, 2021, because the court granted her

motion for reconsideration as to the real estate issue and, therefore, as of the

date of filing the notice of appeal, a final order disposing of that claim had not

been entered.    (See Civil Docketing Statement, 3/02/21, at Attachment).

However, despite the pending litigation on the granted reconsideration

motion, Chock thereafter improperly filed a notice of appeal, which should

have been stricken. See Pa.R.A.P. 1701(b)(3).

      In her response to the rule to show cause, Chock maintains that a copy

of a May 5, 2021 orphans’ court order evidences that the court decided the

real estate issue by denying the motion for reconsideration, and, therefore,

the court’s decision is final. (See Response to Rule to Show Cause, 5/07/21,

at 4). However, based on the record that has been provided to this Court, it

is not clear if the order is a final determination of the January 10, 2021 motion

for reconsideration or another, unrelated motion for reconsideration filed in

the ongoing litigation.

                                      -8-
J-A29033-21


       In any event, pursuant to Rule 1701(b)(3), the proper procedure would

have been for Chock to file her notice of appeal after the motion for

reconsideration is finally decided, not while litigation remained pending. For

all these reasons, the January 7, 2021 order was not a final order at the time

Chock filed her notice of appeal. See also EMC Mortg., LLC, supra at 1061;

Danko Dev. Corp. v. Econonocast Corp., 534 A.2d 1108, 1110; Pa.R.A.P.

341(b), 1701(b)(3).6

                                               B.

       Chock also argues that the January 7, 2021 order was appealable as of

right pursuant to Rule 342(a)(5) and (6).7

       “In order to facilitate orderly administration of estates, trusts and

guardianships, the 2011 amendments [to Rule 342] list certain orders that



____________________________________________


6 Chock’s reliance on In re Estate of Nadzam, Deceased, 203 A.3d 215 (Pa.
Super. 2019), is misplaced. (See Response to Rule to Show Cause, at 5).
Although the court found that the dismissal of a petition seeking an accounting
in an estate administration case was a final order, Nadzam is distinguishable.
Here, the relevant procedural fact for our finding that the January 7, 2021
order was not final was that the orphans’ court granted a motion for
reconsideration, which was still pending at the time of the appeal and, thus,
not all issues had been finally litigated. In Nadzam, no reconsideration order
was filed so the Court did not take such a fact into consideration when making
its finding. We do not find Nadzam persuasive under the circumstances of
this case.

7While we provide a brief review of this argument, we note that pursuant to
Rule 1701(b)(3), the time for filing a notice of appeal would be after the
motion for reconsideration is finally decided regardless of which theory Chock
advances.


                                           -9-
J-A29033-21


will be immediately appealable without any requirement that the Orphans’

Court make a determination of finality.” Pa.R.A.P. 342, Note. Rule 342(a)(5)

and (a)(6) provide that an appeal may be taken as of right from an orphans’

court order “determining the status of fiduciaries, beneficiaries, or creditors in

an estate, trust, or guardianship” or “determining an interest in real or

personal property[.]” Pa.R.A.P. 342(a)(5), (6).

      Contrary to Chock’s claim that Section (a)(5) did not define what

“determining the status of fiduciaries, beneficiaries, or creditors in an estate,

trust, or guardianship” means, the Note to the Rule expressly states:

             Subdivision (a)(5) is intended to clarify prior Rule 342 in
      several respects: First, an appealable Orphans’ Court order
      concerning the status of individuals or entities means an order
      determining if an individual or entity is a fiduciary, beneficiary or
      creditor, such as an order determining if the alleged creditor has
      a valid claim against the estate. Second, such orders include
      orders pertaining to trusts and guardianships as well as estates.
      Finally, this subdivision resolves a conflict in prior appellate court
      decisions by stating definitively that an order removing or refusing
      to remove a fiduciary is an immediately appealable order.

Pa.R.A.P. 342, Note.

      Instantly, the January 7, 2021 order did not determine whether Roxane

was “a fiduciary, beneficiary or creditor” with “a valid claim against the

estate.” Nor did the order “remove or refuse to remove” her as a fiduciary,

particularly since she had not had POA status since her removal in 2017.

Hence, it was not an appealable orphans’ court order contemplated by Rule

342(a)(5).




                                     - 10 -
J-A29033-21


       Additionally, the plain language of the order reflects that it did not

determine Chock or Roxane’s interest in real or personal property. It merely

denied Chock’s request that the orphans’ court order Roxane to provide a

formal accounting.      Accordingly, the order was not appealable pursuant to

Rule 342(a)(6).8

       For all these reasons, Chock’s appeal is not properly before us. The

January 7, 2021 order is not final pursuant to Rule 341 because, at the time

of filing the notice of appeal, litigation was still proceeding. The order was not

appealable as of right pursuant to Rule 342 because it does not fall within the

definition of an appealable orphans’ court order. Moreover, the appeal was

filed prematurely before a final order on the motion for reconsideration was

filed. Because we lack jurisdiction to consider the merits of Chock’s issue, the

appeal must be quashed. J.M., supra at 661; EMC Mortg., LLC, at 1061.

       Appeal quashed. Jurisdiction relinquished.




____________________________________________


8 Nor are we persuaded by Chock’s argument that the order determined her
interest in her money for purposes of Rule 342(a)(6) because it denied her
request for an accounting. The order did not state that she had no interest in
her funds; only that because of the extensive documentation already provided
by Roxane, a formal accounting would not be ordered. To the extent that the
order determined her interest in her Real Property by declining to return it to
her (an argument she does not make), this was vacated pending
reconsideration.

                                          - 11 -
J-A29033-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/11/2022




                          - 12 -